DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 08/29/2022.
The amendments filed on 08/29/2022 have been entered. Accordingly claims 1-6, 8-19, and 38-39 remain pending. Claims 1, 3, 5, 12-16, 19, 38, and 39 are presently amended.
The previous objections to claim 13 has been withdrawn in light of applicant's amendments to claim 13.
The previous rejection of the claims under 35 USC 101 has been withdrawn in light of applicant’s amendments to the independent claims which now recite “performing PET image reconstruction by filtering out, based on the offset of the couch, one or more incorrected events among the plurality of coincidence events”. Therefore the claims now integrate the abstract ideas into practical application. 

Response to Arguments
Applicant's arguments regarding the 35 USC 112(a) enablement and written description rejections of the claims have been fully considered but they are not persuasive. Applicant argues that the amended claims meet the enablement requirement. Specifically, on pages 28-29 of the Remarks, applicant argues that the amendments allegedly provide a correlation between “an activity distribution set of the tracer species” from a “PET dataset” and “an offset of the couch” by merely stating that the difference between the first and second activity distribution sets is designated as the offset of the couch. However, the new limitations merely recite how to use the alleged correlation. Undue experimentation would be required to make a claim that such a correlation between “an activity distribution set of the tracer species” from a “PET dataset” and “an offset of the couch” even exists.
Applicant also argues that the amended claim and the specification allegedly provides adequate direction as to how to make or use the invention. Although applicant’s disclosure states that a “distribution curve offset may be equal to the offset of the couch” and may be designated as such, this supposed correlation has not been established by applicant’s disclosure nor the prior art. There are no working examples in which an offset/position offset of a couch is determined using the activity distribution set of the tracer species, which is based on a PET dataset. Therefore applicant has failed to provide adequate direction as to how one would make or use the invention.
Applicant additionally argues that the specification allegedly provides sufficient written description for “determining an offset of the couch within the second time segment with respect to the first time segment based on the activity distribution set of the tracer species”. Applicant provides several examples from the specification that merely reiterate determining an offset of the couch in various instances, however the specification does not describe how an offset of a couch is determined based on the activity distribution set of the tracer species. Simply pointing or stating a result (e.g. determining an offset of the couch) is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-19, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 19, and 38 set forth “obtaining a positron emission tomography (PET) dataset [...] wherein the PET data set includes data relating to a plurality of coincidence events [...]” “for a time period when the subject moves by moving a couch” (analogous limitation in claim 38: “when the subject moves by moving a couch on which the subject is supported”) and further that “an activity distribution set of the tracer species” is determined “based on at least a portion of the plurality of coincidence events” (analogous limitation in claim 38: “determining an activity distribution curve set [...] based on at least a portion of the plurality of coincidence events”). It is additionally set forth that an “offset of the couch” is designated “based on the activity distribution set of the tracer species” (activity distribution curve set” of claim 38). The claims also set forth that this determination includes “determining a difference between” a “first segment activity distribution” and a “second activity distribution” and designating “the difference” as “offset of the couch”.  Because the disclosure lacks description as to how this is accomplished, it cannot be determined without undue experimentation and therefore the disclosure is non-enabling. 
The following is an analysis of the undue experimentation factors, as established in In re Wands (Fed. Cir. 1988) and set forth in MPEP §2164.01 (a):
The nature of the invention as set forth in the claims and described in applicant’s disclosure is provided as systems and methods for determining an offset/position offset of a couch. However, a PET dataset and subsequent determination of an activity distribution set of the tracer species from the PET dataset would not provide information suitable for making the determination of an offset/position offset of a couch. Merely stating that the difference between the first segment activity distribution and the second segment activity distribution is designated as the offset of the couch does not first establish or explain how that correlation is made. In order to accomplish such, undue experimentation would be required to make a claim that a correlation between “an activity distribution set of the tracer species” from a “PET dataset” and “an offset of the couch” even exists. 
The state of the prior art is absent to such a general correlation between an activity distribution set of the tracer species and an offset/position offset of the couch. Generally, in PET systems, the couch offset/ position offset is determined using various sensor based techniques. For example, US 2019/0059831 to Hu et al. disclose determining position offset of a PET couch using a position sensor such as a laser interferometer in e.g. [0035]. The level of one of ordinary skill in the art is high but the level of predictability in the art of imaging is low. Therefore, one of ordinary skill in the art would not be apprised of how to determine on offset/ position offset of the couch based on the activity distribution set of the tracer species, which is based on a PET dataset with the knowledge available according to the prior art and in consideration of applicant’s disclosure. Alternatively, as shown in for example, US 2016/0247274 to Thiruvenkadam image analysis techniques can be used to track motion signals, but still it is not clear from applicant’s disclosure how the correlation is established and used in applicant’s claimed invention. Therefore, the quantity of experimentation needed to accomplish the determination of an offset/position offset of the couch using a PET dataset is vast. 
Additionally, the applicant has failed to provide adequate direction as to how one would make or use the invention. Applicant’s disclosure mentions determining an offset/position offset of the couch based on the activity distribution set of the tracer species in at least paragraphs [0047], [0048], [0050], [0060], [0065], [0081]- [0084], [0088], [0093], [0097], [0098], [0100]-[0104], [0106], [0110], [0134] of the pre-grant publication version of the instant application as well as in flowcharts in Figs. 5 and 8, but without adequate direction as to how the offset/position offset of the couch is determined based on the activity distribution set of the tracer species. Specifically, at [0104], applicant’s disclosure states that a “distribution curve offset may be equal to the offset of the couch”, however as previously noted by examiner above, this supposed correlation has not been established by applicant’s disclosure nor the prior art. There are no working examples in which an offset/position offset of a couch is determined using the activity distribution set of the tracer species, which is based on a PET dataset. 
	With consideration of all the relevant factors, applicant has not apprised one of ordinary skill of how to make or use the invention for the ends purportedly accomplished with the invention. Doing so would require undue experimentation. 

Claims 1-6, 8-19, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, fails to provide sufficient written description for “determining an offset of the couch [...] based on the activity distribution set of the tracer species” of claims 1, 19 and analogous limitation of claim 38 (“determining a position offset of the couch based on the activity distribution curve set”). Although the determination of an offset/position offset of the couch is described in at least paragraphs [0047], [0048], [0050], [0060], [0065], [0081]- [0084], [0088], [0100]-[0104], [0106], [0110], [0134] of the pre-grant publication version of the instant application as well as in flowcharts in Figs. 5 and 8, the specification does not describe how an offset of a couch is determined based on the activity distribution set of the tracer species. Simply pointing or stating a result (e.g. determining an offset of the couch) is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for determining an offset of the couch based on the activity distribution set of the tracer species without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement.  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of determining an offset of the couch based on the activity distribution set of the tracer species that can be performed.  That is to say, the applicant is attempting to claim the entire genus of determining an offset of the couch based on the activity distribution set of the tracer species, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.” Ariad, 598 F.3d at 1349 (emphasis added).
While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how a relative alignment could be determined to implement a self-calibration, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 17-19, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiruvenkadam et al. (US 2016/0247274, August 25, 2016, hereinafter “Thiruvenkadam”).
Regarding claims 1, 19, and 38, Thiruvenkadam discloses a system (and corresponding method and analogous system), comprising: 
at least one storage device including a set of instructions (memory 120 in Fig. 1 and corresponding description); 
at least one processor in communication with the at least one storage device (processor 118 in Fig. 1 and corresponding description; also see “One embodiment of a system comprises at least one processor module and a memory module communicatively coupled to a communications bus.” [0008]), wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: 
obtaining a positron emission tomography (PET) dataset relating to a subject acquired, based on a tracer species in the subject, by a positron emission tomography (PET) device, wherein the PET dataset includes data relating to a plurality of coincidence events generated by the subject, a count of one or more coincidence events, among the plurality of coincidence events, having occurred at a position of the subject represents uptake of the tracer species at the position of the subject, and the PET dataset relating to the subject is acquired for a time period when the subject moves by moving a couch on which the subject is supported, the time period comprising a plurality of time segments including a first time segment and a second time segment (“The pre-processor module 110 is communicatively coupled to the imaging modality 104 and is configured to receive the image dataset 106 corresponding to a bed position. The time-varying image dataset generated by a medical imaging modality 104, is affected by quasi-periodic motion data. In one embodiment, the time-varying image dataset 106 corresponds to a list mode image dataset and the pre-processor module 110 converts the list mode three dimensional (3D) image dataset to a four dimensional (4D) image data indexed by time. In another embodiment, the time-varying image dataset 106 is a 4D image dataset provided by the imaging modality 104. In general, the pre-processor module 110 is configured to receive data from multiple bed positions. In one embodiment, the image dataset includes data from a plurality of bed positions. The time-varying image dataset may further include data from a plurality of imaging modalities 104 and 116, and a plurality of bed positions. In one embodiment, the time-varying dataset corresponds to a PET-CT system having six bed positions. In another embodiment, the time-varying dataset corresponds to a PET-MR system having eight bed positions.” [0020]); 
determining, based on at least a portion of the plurality of coincidence events relating to the subject, an activity distribution set of the tracer species in the subject within the time period, the activity distribution set including a plurality of segment activity distributions, each of the plurality of segment activity distributions corresponding to one of the plurality of time segments included in the time period and one of a plurality of PET data subsets included in the PET dataset (“The motion signal generator module 112 is communicatively coupled to the pre-processor module and configured to generate a transformed dataset by applying a signal decomposition technique to the time-varying dataset. The signal decomposition technique is applied to the time-varying image dataset corresponding to the bed position. The transformed dataset includes a plurality of dataset components and a plurality of motion signals corresponding to the plurality of dataset components. In one embodiment, the plurality of dataset components are generated based on principal component analysis (PCA) of the time-varying image dataset. In another embodiment, an independent composition analysis (ICA) of the time-varying image dataset is performed to generate a plurality of independent components as the plurality of dataset components. The plurality of dataset components may be any basis functions for the time-varying image dataset. In the context of PCA, the plurality of dataset components are also referred to as the plurality of singular vectors (also sometimes called “principal components”). For PCA, the time-varying image dataset at each time instant may be expressed as a linear combination of the plurality of dataset components.” [0021]); 
determining an offset of the couch within the second time segment with respect to the first time segment based on the activity distribution set of the tracer species (“In some embodiments, the time-varying image dataset includes overlapping data from adjacent bed positions. In such embodiments, the last slice of one bed position overlaps with a first slice of an adjacent bed position and the two slices are correlated. In some embodiments, the time-varying image dataset does not include overlapping dataset from adjacent bed positions. In such embodiments, extrapolated versions of last few slices of one bed position are correlated with the extrapolated versions of the first few slices of the adjacent bed position. The extrapolated version of a slice is determined using, but not limited to, image intensity based techniques, and motion vector based techniques. In one embodiment, an overlapping region, between a first bed position and a second bed position, among the plurality of bed positions is identified. A first dataset corresponding to the first bed position and a second dataset corresponding to the second bed position are selected in the overlapping region. The correlation between the first dataset and the second dataset may be used to derive polarity of gating signals corresponding to adjacent bed positions. In one exemplary embodiment, cross correlation, between the slices of the first bed position with overlapping slices of the second bed position, is used to derive the polarity of the gating signals. In exemplary embodiments, the cross correlation is determined based on any one or more of time-varying datasets, gated data sets, and transformed datasets. In one exemplary embodiment, cross correlation between a principal component of the first bed position with respective principal component of the second bed position is used to align polarity of the gating signals.” [0040]), including:
determining, from the plurality of segment activity distributions, a first segment activity distribution and a second segment activity distribution, the first segment activity distribution corresponding to the first time segment and a first PET data subset of the plurality of PET data subset, the second segment activity distribution corresponding to the second time segment and a second PET data subset of the plurality of PET data subsets, a portion of the first PET data subset and a portion of the second PET data subset corresponding to coincidence events having occurred at a same region of the subject but different time segments (see Fig. 2, reproduced below, and corresponding description); 

    PNG
    media_image1.png
    471
    673
    media_image1.png
    Greyscale

determining a difference between a portion of the first segment activity distribution corresponding to the coincidence events having occurred at the same region of the subject and a portion of the second segment activity distribution corresponding to the coincidence events having occurred at the same region of the subject (“A first dataset corresponding to the first bed position and a second dataset corresponding to the second bed position are selected in the overlapping region. The correlation between the first dataset and the second dataset may be used to derive polarity of gating signals corresponding to adjacent bed positions. In one exemplary embodiment, cross correlation, between the slices of the first bed position with overlapping slices of the second bed position, is used to derive the polarity of the gating signals.” [0040]; also see “difference between the shifted mean image and the mean image 406 is computed to generate the reference data 410. The reference data generated in this embodiment is referred herein as asymmetrical reference data. In another embodiment, the mean image is shifted in one direction to generate a first shifted image. A second shifted image is generated by shifting the mean image in an opposite direction. A difference of the first shifted image and the second shifted image is determined to generate the reference data.” [0037]); and 
       designating the difference as the offset of the couch within the second time segment with respect to the first time segment (cross correlation between a principal component of the first bed position with respective principal component of the second bed position is used to align polarity of the gating signals.” [0040]); and
         performing PET image reconstruction by filtering out, based on the offset of the couch, one or more incorrected events among the plurality of coincidence events (“In one embodiment, the time-varying image dataset includes data from a plurality of bed positions. In such a case, a plurality of gating signals are generated corresponding to each of the bed positions. A gated image dataset is generated from the time-varying image dataset using the plurality of gating signals. The gated image dataset includes a plurality of gated image datasets corresponding to the plurality of bed positions. The plurality of gated image datasets are combined to generate a combined dataset. In one embodiment, the plurality of bed positions partially overlap. In a specific embodiment, the combination step takes this overlap into account during the image reconstruction stage to generate a plurality of gated images where all bed positions are merged.” [0026]).
	Regarding claim 2, Thiruvenkadam further discloses wherein the determining an activity distribution set of the tracer species in the subject within the time period includes: for each of at least two of the plurality of time segments, determining a segment activity distribution of the plurality of segment activity distributions of the tracer species in the subject within the time segment, the at least two of the plurality of time segments comprising the first time segment and the second time segment (see Fig. 3, reproduced below, and corresponding description).

    PNG
    media_image2.png
    450
    664
    media_image2.png
    Greyscale

	Regarding claim 3, Thiruvenkadam further discloses wherein the determining an activity distribution set of the tracer species in the subject within the time period further includes: for each of the at least two of the plurality of time segments, the determining a segment activity distribution of the plurality of segment activity distributions of the tracer species in the subject within the time segment includes determining the segment activity distribution of the tracer species in the subject within the time segment based on one of the plurality of PET data subsets corresponding to the time segment (“FIG. 3 illustrates a schematic representation 300 of principal component decomposition of a time-varying image dataset in accordance with an exemplary embodiment.” [0032]).
	Regarding claim 4, Thiruvenkadam further discloses wherein the determining a difference between the first segment activity distribution and the second segment activity distribution includes: determining, based on the first segment activity distribution, a first section distribution curve corresponding to the first time segment; determining, based on the second segment activity distribution, a second section distribution curve corresponding to the second time segment; determining a distribution curve offset between the first section distribution curve and the second section distribution curve; and determining the difference between the first segment activity distribution and the second segment activity distribution based on the distribution curve offset (“The reference data 410 is determined based on the mean image 406 of the time-varying image dataset 402 using a shift and subtract operation 408. In one embodiment, a shifted mean image is generated by shifting the mean image 406 in a predetermined direction. A difference between the shifted mean image and the mean image 406 is computed to generate the reference data 410. The reference data generated in this embodiment is referred herein as asymmetrical reference data. In another embodiment, the mean image is shifted in one direction to generate a first shifted image. A second shifted image is generated by shifting the mean image in an opposite direction. A difference of the first shifted image and the second shifted image is determined to generate the reference data. The reference data generated in this embodiment is referred herein as symmetrical reference data. In the present embodiment, the reference data 410 is also referred as ‘reference image’. In other embodiments, other signals such as lung density signal may be used as reference data for deriving the polarity of the plurality of motion signals.” [0037]; also see Fig. 3 and corresponding description).
	Regarding claim 5, Thiruvenkadam further discloses wherein the designating the difference as the offset of the couch within the second time segment with respect to the first time segment includes: designating the distribution curve offset as the offset of the couch with the second time segment with respect to the first time segment (“This information may be used to identify one or more plurality of motion signals among the plurality of motion signals. The method includes deriving the polarity of the motion signals. In one embodiment, a reference data is used to determine the polarity of the motion signal 512. The reference data is determined based on a difference between a mean image and a shifted mean image derived from the time-varying image dataset. In one embodiment, the mean image is determined as a mean of the plurality of frames of the time-varying image dataset. Further, determining the shifted image includes shifting the mean image in a predetermined direction. The method of deriving polarity includes determining at least one correlation function based on the shifted image and at least one dataset component. The cross correlation function corresponding to the dataset component is compared with zero value. When the sign value is negative, the phase of the motion signal corresponding to the dataset component is reversed.” [0045]).
Regarding claim 6, Thiruvenkadam further discloses wherein the determining a distribution curve offset between the first section distribution curve and the second section distribution curve includes: determining the distribution curve offset by registering the second section distribution curve with the first section distribution curve using a registration algorithm (“In such embodiments, extrapolated versions of last few slices of one bed position are correlated with the extrapolated versions of the first few slices of the adjacent bed position. The extrapolated version of a slice is determined using, but not limited to, image intensity based techniques, and motion vector based techniques.” [0040]).
Regarding claim 8, Thiruvenkadam further discloses wherein each of the plurality of segment activity distributions includes a segment activity distribution of the tracer species in the subject along a direction in which the couch moves (“The method also includes determining a reference data based on the time-varying image dataset, wherein the reference data is representative of a direction of the quasi-periodic motion.” [0007]).
Regarding claim 9, Thiruvenkadam further discloses wherein the offset of the couch includes an offset of the couch along a direction in which the couch moves (“The motion v is chosen in a pre-defined direction. In one embodiment, the motion v, corresponding to respiratory signal, is a vertical motion. In another embodiment, the motion v, corresponding to cardiac signal, is a radial motion representative of contraction and expansion. In one embodiment, the motion v, corresponding to head movements, is a sideways motion.” [0038]; also see “bed positions” in [0040]).
Regarding claim 10, Thiruvenkadam further discloses wherein the at least one processor is further configured to cause the system to perform the operations including: obtaining first position information of the couch within the first time segment; and determining second position information of the couch within the second time segment based on the first position information and the offset of the couch (“The reference data 410 is determined based on the mean image 406 of the time-varying image dataset 402 using a shift and subtract operation 408. In one embodiment, a shifted mean image is generated by shifting the mean image 406 in a predetermined direction. A difference between the shifted mean image and the mean image 406 is computed to generate the reference data 410. The reference data generated in this embodiment is referred herein as asymmetrical reference data. In another embodiment, the mean image is shifted in one direction to generate a first shifted image. A second shifted image is generated by shifting the mean image in an opposite direction. A difference of the first shifted image and the second shifted image is determined to generate the reference data.” [0037]).
Regarding claim 11, Thiruvenkadam further discloses wherein the determining an activity distribution set of the tracer species in the subject within the time period includes: determining the plurality of time segments based on at least one of a velocity of the couch or an accuracy of the second position information (see motion signals in Fig. 3 and corresponding description, e.g. [0032]).
Regarding claim 12, Thiruvenkadam further discloses wherein the determining an activity distribution set of the tracer species in the subject within the time period includes: identifying, based on the PET dataset, coincidence events along a direction in which the couch moves; and determining the activity distribution set of the tracer species in the subject based on the coincidence events along the direction in which the couch moves (“The method also includes determining reference data based on the time-varying image dataset, wherein the reference data is representative of a direction of the quasi-periodic motion. The method further includes deriving polarity of each of the plurality of motion signals based on the reference data to generate a plurality of sign corrected motion signals. The method also includes determining a gating signal corresponding to the bed position based on at least one of the plurality of sign corrected motion signals.” abstract).
Regarding claim 13, Thiruvenkadam further discloses wherein the determining an activity distribution set of the tracer species in the subject based on the coincidence events along the direction in which the couch moves includes: identifying, among the coincidence events along the direction in which the couch moves, coincidence events occurred in one or more cross-sections of the subject perpendicular to the direction in which the couch moves; and determining the activity distribution set of the tracer species in the subject based on the identified coincidence events occurred in the one or more cross-sections of the subject perpendicular to the direction in which the couch moves (see perpendicular cross-section slices 302, 304 in Fig. 3 and corresponding description).
Regarding claim 17, Thiruvenkadam further discloses wherein the determining an activity distribution set of the tracer species in the subject within the time period includes: identifying a part of the PET dataset corresponding to a region of the subject; and determining an activity distribution set of the tracer species in the subject based on the identified part of the PET dataset (“In an exemplary embodiment involving PET data, the motion signals having frequency spectrum in the respiratory frequency range of from 0.1 Hz to 0.4 Hz are selected. In another exemplary embodiment involving CT data, the motion signals that are correlated with the lung density signals corresponding to the bed position are selected. In some embodiments, only one motion signal is selected for representing the respiratory data or lung density signal. In another embodiment, more than one motion signal are selected for representing the quasi-periodic motion data. In some embodiments, other signals, for example, representative of lung extent, tissue volume, and background volume may be considered for selecting the motion signals.” [0024]).
Regarding claim 18, Thiruvenkadam further discloses wherein the region of the subject includes at least one of the head or the bladder of the subject (“head movements” [0038]).
Regarding claim 39, Thiruvenkadam further discloses wherein the system is further directed to perform the operations including: determining a couch code of the couch based on the offset of the couch and a reference couch code (“The reference data 410 is determined based on the mean image 406 of the time-varying image dataset 402 using a shift and subtract operation 408. In one embodiment, a shifted mean image is generated by shifting the mean image 406 in a predetermined direction. A difference between the shifted mean image and the mean image 406 is computed to generate the reference data 410. The reference data generated in this embodiment is referred herein as asymmetrical reference data. In another embodiment, the mean image is shifted in one direction to generate a first shifted image. A second shifted image is generated by shifting the mean image in an opposite direction. A difference of the first shifted image and the second shifted image is determined to generate the reference data. The reference data generated in this embodiment is referred herein as symmetrical reference data. In the present embodiment, the reference data 410 is also referred as ‘reference image’.” [0037]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thiruvenkadam as applied to claims 1 and 12 above and further in view of Voronenko et al. (US 2019/0255362, filed February 13, 2019, hereinafter “Voronenko”).
Regarding claim 14, Thiruvenkadam discloses the limitations of claim 12 as stated above but fails to disclose wherein the determining an activity distribution set of the tracer species in the subject based on the coincidence events along the direction in which the couch moves includes: determining a time-of-flight (TOF) dataset of the coincidence events  along the direction in which the couch moves; determining location information of the plurality of coincidence events along the direction in which the couch moves based on the time-of-flight (TOF) dataset; and determining the activity distribution set of the tracer species in the subject based on the location information of the coincidence events along the direction in which the couch moves.
However, Voronenko teaches, in the same field of endeavor, wherein the determining an activity distribution set of the tracer species in the subject based on the coincidence events along the direction in which the couch moves includes: determining a time-of-flight (TOF) dataset of the coincidence events  along the direction in which the couch moves; determining location information of the plurality of coincidence events along the direction in which the couch moves based on the time-of-flight (TOF) dataset; and determining the activity distribution set of the tracer species in the subject based on the location information of the coincidence events along the direction in which the couch moves (“A patient located or disposed on the patient platform (112) within the patient treatment region (104) may have been injected with a PET tracer that emits positrons, and the PET tracer may accumulate at particular regions of the patient (e.g., such as tumor regions). The annihilation of a positron with a nearby electron may result in the emission of two photons traveling in opposite directions to define a LOR or positron annihilation emission path. PET detectors may detect one or more LORs. In some variations, the PET detectors may be time-of-flight PET detectors, which may help to identify the location of the positron annihilation event. A treatment plan fluence map may be updated using LOR data and/or PET imaging data and/or MV detector data (e.g., from a MV detector located opposite the linac (108) on the gantry) as the patient is moved through the patient treatment region (e.g., in pre-defined patient platform beam stations, or continuous patient platform movement through the patient treatment region and/or treatment plane).” [0025]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Thiruvenkadam with wherein the determining an activity distribution set of the tracer species in the subject based on the coincidence events along the direction in which the couch moves includes: determining a time-of-flight (TOF) dataset of the coincidence events  along the direction in which the couch moves; determining location information of the plurality of coincidence events along the direction in which the couch moves based on the time-of-flight (TOF) dataset; and determining the activity distribution set of the tracer species in the subject based on the location information of the coincidence events along the direction in which the couch moves as taught by Voronenko in order to identify the location of the positron annihilation event ([0025] of Voronenko).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvenkadam in view of Panin (US 2018/0322626, November 8, 2018).
Regarding claim 15, Thiruvenkadam discloses the limitations of claim 12 as stated above but fails to discloses wherein the at least one processor is configured to cause the system to perform additional operations including: normalizing the coincidence events along the direction in which the couch moves; and determining the activity distribution set of the tracer species in the subject based on the normalized coincidence events along the direction in which the couch moves.
However, Panin teaches, in the same field of endeavor, wherein the at least one processor is configured to cause the system to perform additional operations including: normalizing the coincidence events along the direction in which the couch moves; and determining the activity distribution set of the tracer species in the subject based on the normalized coincidence events along the direction in which the couch moves (“CBM acquisition performs a scan of the patient while the patient is moving through the PET system. PET measures the activity for each ring of detectors. For CBM, a given line-of-response (LOR) uses different detector pairs while the patient moves through the PET scanner. To normalize or scale each LOR for the corresponding detector pairs, the efficiency of the detector for the given detectors is estimated. By normalizing based on this efficiency, a more accurate measure of activity will result.” [0035]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Thiruvenkadam with wherein the at least one processor is configured to cause the system to perform additional operations including: normalizing the coincidence events along the direction in which the couch moves; and determining the activity distribution set of the tracer species in the subject based on the normalized coincidence events along the direction in which the couch moves as taught by Panin in order to provide a more accurate measure of activity ([0035] of Panin).
Regarding claim 16, Thiruvenkadam modified by Panin discloses the limitations of claim 15 as stated above and Panin further teaches the PET device comprising a plurality of detectors, wherein the normalizing the coincidence events along the direction in which the couch moves includes: determining an efficiency distribution of the plurality of detectors based on a uniform phantom; and normalizing the coincidence events along the direction in which the couch moves based on the efficiency distribution (“CBM acquisition performs a scan of the patient while the patient is moving through the PET system. PET measures the activity for each ring of detectors. For CBM, a given line-of-response (LOR) uses different detector pairs while the patient moves through the PET scanner. To normalize or scale each LOR for the corresponding detector pairs, the efficiency of the detector for the given detectors is estimated. By normalizing based on this efficiency, a more accurate measure of activity will result.” [0035]; also see [0101], [0102]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Thiruvenkadam with the PET device comprising a plurality of detectors, wherein the normalizing the coincidence events along the direction in which the couch moves includes: determining an efficiency distribution of the plurality of detectors based on a uniform phantom; and normalizing the coincidence events along the direction in which the couch moves based on the efficiency distribution as taught by Panin in order to provide a more accurate measure of activity ([0035] of Panin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793